DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person having ordinary skill in the art has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of WO 2018 182 100 A1.
At least the abstract as well as Example 1 w/in the text of the English translation of WO 2018 182 100 A1 describes a method for abating the emissions of carbon dioxide in an exhaust gas by initially scrubbing the carbon dioxide-containing gas w/ a basic aqueous solution (that may comprise sodium hydroxide: please also note at least the 4th page of the English translation of this WO-100, w/ concentrations of the base reported to be 10 mM or 20 mM or 30 mM in the discussion of figure 2A in the Example 1 set forth on the 6th page of the English translation of this WO-100 A1 and the discussion of figure 2A on the 6th page in the English translation of this WO-100 mentions a solution pH that may range from 12 to 13), to produce a bicarbonate-containing aqueous solution, and then feeding this bicarbonate-containing aqueous solution into a transparent optical bio-reactor (please also note the section titled “Cultivation Conditions” on the 5th page of the English translation of this WO-100) so that (evidently) the bicarbonate feeds the algae-containing medium (wherein the algae may be of the Chlorella species: please also not the bottom of page 9 in the English translation of this WO-100, and wherein the medium also appears to be at a pH of 7.7 to 7.9: please also note the discussion of figure 3A at the bottom of the 6th page in the English translation of this WO-100, and which may also be at a temperature of 23 oC: please see at least the “Cultivation Conditions” section set forth on at least the 5th page in the English translation of this WO-100) so as to be photosynthetically converted into sugar.  
Thus, the discussed portions of this WO-100 reasonably seem to meet the limitations described in at least a portion of the Applicants’ independent claim 1 as well the limitations described in at least the Applicants’ dependent claims 2-4 and 8 and 10.
	The difference between the Applicants’ claims and this WO-100 reference is that the Applicants’ independent claim 1 also sets forth that the contact between the gas and the liquid is “co-current” (and at least this particular descriptor seems to be missing the English translation of this WO-100), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because such “co-current” contact of the exhaust gas w/ the basic aqueous scrubbing medium is submitted to be an obvious choice of engineering design w/out any particular advantage associated w/ it.
The difference between the Applicants’ claims and this WO-100 reference is that the Applicant’s independent claim 1 recites that the pH of the resulting weak basic solution may range from 8 and 8.5 (whereas the discussion of figure 3A set forth on the 6th page in the English translation of this WO-100 seems to allude to a pH that may range from 7.7 to 7.9), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because the pH values of the Applicant’s independent claim (which may be 8) and the pH values reported in this WO-100 reference (which may be 7.9) are so close that the ordinary routineer would have reasonably expected the results and the consequences of using these similar pH’s to be at least obvious variations of each other (if not the same).
The difference between the Applicants’ claims and this WO-100 reference is that the Applicants’ dependent claims 7 and 9 recite certain chemical and/physical process parameters (such as the contact times and flow rate ratios) that are not explicitly recited in this WO 100 reference, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because it is “reasonably expected” that at least an obvious variation of the same method for photosynthetically abating the same carbon dioxide by using the same basic aqueous medium and the same algae to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process parameters (to include the contact times and flow rate ratios mentioned in at least the Applicants’ dependent claims 7 and 9) and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 5 and 6 have been allowed over this WO 2018 182 100 A1 reference because the limitations described in these Applicants’ dependent claims 5 and 6 are not taught or suggested in this WO 2018 182 100 A1 reference.

References Made of Record
The search of the U. S. examiner also produced TW 2020 45240 A; CN 109 554 299 A; EP 2 208 521 A2; US 2021/0340033 A1; US 2015/0173317 A1 and also U. S. Pat. 8,650,798 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736